    Case 1:19-cv-06558-VMS Document 75 Filed 05/24/21 Page 1 of 1 PageID #: 1527




                                                                                                Erica S. Mekles
                                                                                           Direct: 201.577.5196
                                                                     Email: erica.mekles@bowmanandbrooke.com




May 24, 2021

VIA USDC EDNY CM/ECF

Honorable Vera M. Scanlon
United States District Court
Eastern District of New York
225 Cadman Plaza East, 1214 South
Courtroom 13A – South Wing
Brooklyn, NY 11201

Re:      Steele-Warrick v. Microgenics Corporation and Thermo Fisher Scientific Inc.
         Civil Action No. 1:19-cv-06558

         Ruben Wills v. Microgenics Corporation and Thermo Fisher Scientific Inc., et als.
         Civil Action No. 1:20-cv-04432-BMC

Dear Judge Scanlon:

       We represent Defendants Microgenics Corporation and Thermo Fisher Scientific Inc. in
the captioned cases. Per the Court’s March 23, 2021 Order, counsel submits this joint letter to
advise that, while Plaintiff Steele-Warrick would be interested in referral to the Court’s ADR
program if the defendants in Steele-Warrick were willing to discuss class-wide settlement,
Defendants are not interested in discussing class-wide settlement at this time and thus ADR
referral in Steele-Warrick is not possible. Plaintiff Ruben Wills is interested in pursuing ADR;
however, Defendants are not interested at this time. Thus, the parties in both captioned matters
do not seek referral to the Court’s ADR program at this time.

                                           Respectfully submitted,

                                           BOWMAN AND BROOKE LLP
                                           /s/ Erica S. Mekles
                                           Erica S. Mekles
                                           Senior Counsel

ESM/la

cc: All counsel of record (VIA ECF)




24439068v2
